EXHIBIT E
BUTLER WEIHMULLER KATZ CRAIG LLP
By:   Richard D. Gable, Jr., Esquire
      Attorney ID No.: 65842                           Attorneys for Defendants,
1818 Market Street, Suite 2740                   Twin City Fire Insurance Company and
Philadelphia, PA 19103                               The Hartford Insurance Group
Telephone: (215) 405-9191
Facsimile: (215) 405-9190


TAQ WILLOW GROVE, LLC                           : IN THE COURT OF COMMON PLEAS
                                                :     OF PHILADELPHIA COUNTY
                      Plaintiff,                :
                                                :           CIVIL ACTION
          v.                                    :
                                                :        Case No.: 200601542
TWIN CITY FIRE INSURANCE COMPANY                :
                                                :
         and                                    :
                                                :
THE HARTFORD INSURANCE GROUP                    :
                                                :
                      Defendants.               :


               DEFENDANTS’ NOTICE OF FILING OF NOTICE OF REMOVAL

TO THE PROTHONOTARY:

      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. § 1332, 1441 and 1446,

Defendants, Twin City Fire Insurance Company and The Hartford Insurance Group

have filed in this matter a Notice of Removal with the Clerk of the United States District

Court for the Eastern District of Pennsylvania.     See Notice of Removal filed in the

Eastern District of Pennsylvania, without its enclosures, attached hereto as Exhibit “A”.

                                   BUTLER WEIHMULLER KATZ CRAIG LLP

                                   s/ Richard D. Gable, Jr.
                                   RICHARD D. GABLE, JR., ESQ.
                                   Attorneys for Defendants, Twin City Fire Insurance
Dated: August 7, 2020              Company and The Hartford Insurance Group
                             CERTIFICATE OF SERVICE

      I, Richard D. Gable, Jr., hereby certify that, on this 7th day of August, 2020, a true

and correct copy of the foregoing Notice of Filing of Removal will be served via the

Court’s Electronic Filing System on the following counsel of record:


                             Robert W. Williams, Esq.
                             rwilliams@mwm-law.com
                             Ashley S. Nechemia, Esq.
                            anechemia@mwm-law.com
                         MATTLEMAN, WEINROTH & MILLER
                           401 Route 70 East – Suite 100
                               Cherry Hill, NJ 08034

                                  Attorneys for Plaintiff




                                     BUTLER WEIHMULLER KATZ CRAIG LLP


                                     s/ Richard D. Gable, Jr.
                                     RICHARD D. GABLE, JR., ESQ.
